DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Acknowledgement is made of amendment filed on 08/30/2021 in which claims 1,9, 66, and 68 are currently amended while claims 5,18, 41, 43-44 have been previously canceled. By this amendment, claims 1-4,6-17,19-40,42,45-74 are still pending in the application.
Information Disclosure Statement
The information disclosure statement (IDS) filed on 08/31/2021has been considered and placed of record. An initialed copy is attached herewith.
Drawings
Acknowledgement is made of replacement drawings received on 01/26/2021.  These drawings are acceptable.
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with William L. Klima Reg. No. on 32,422.
The application has been amended as follows: 
Replace claim 68 with the following:
68. (Currently Amended) A jump starting apparatus for charging or boosting a depleted or discharged battery having a positive battery terminal and negative battery terminal, the apparatus comprising: an internal power supply; a positive battery cable having a positive battery terminal connector; a negative battery cable having a negative battery terminal connector; a vehicle battery isolation sensor and the reverse polarity sensor, and to provide an output signal to the power switch such that the power switch is turned on to cause the internal power supply 17 of 22to be connected to the depleted or discharged battery in response to signals from the sensors indicating the presence of the depleted or discharged battery connected between the positive battery terminal connector and the negative battery terminal connector and a proper polarity connection of the positive terminal and the negative terminal to the depleted or discharged battery with the positive battery terminal connector and the negative battery terminal connector, and is not turned on when signals from the sensors indicate either the absence of the depleted or discharged battery connected between the positive battery terminal connector and the negative battery terminal connector or an improper polarity connection of the positive terminal and the negative terminal of the depleted or discharged battery with the positive battery terminal connector and wherein the internal power supply comprises a lithium ion rechargeable battery, wherein the lithium ion rechargeable battery comprises at least one battery cell having a positive tab and a negative tab, and wherein the positive battery cable includes an electrical conductor connected to the positive tab of the at least one battery cell of the lithium ion rechargeable battery.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Claims 1-4,6-17,19-40,42,45-74 (renumbered 1-69) are allowed over the prior art of record.
The prior art of record either taken alone or in combination with art filed on 08/31/2021 fails to teach or reasonably suggest, in the claimed combination,
As in claim 1: A jump starting apparatus comprising among other patentable features, “… a vehicle battery isolation sensor connected in circuit with said positive battery terminal connector and the negative battery terminal connector, the vehicle battery isolation sensor configured to detect a presence of the depleted or discharged battery connected between the positive battery terminal connector and the negative battery terminal connector; a reverse polarity sensor connected in circuit with the positive battery terminal connector and the negative battery terminal connector, the reverse polarity sensor configured to detect a polarity of the depleted or discharged battery connected between the positive battery terminal connector and negative battery terminal connector and to provide an output signal indicating whether the positive terminal and the negative terminal of the depleted or discharged battery are properly battery isolation sensor and the reverse polarity sensor, and to provide an output signal to the power switch such that the power switch is turned on to cause the internal power supply to be connected to the depleted or discharged battery in response to signals from the sensors indicating the presence of the depleted or discharged battery connected between the positive battery terminal connector and the negative battery terminal connector and a proper polarity connection of the positive terminal and the negative terminal to the depleted or discharged battery with the positive battery terminal connector and the negative battery terminal connector, and is not turned on when signals from the sensors indicate either the absence of the depleted or discharged battery connected between the positive battery terminal connector and the negative battery terminal connector or an improper polarity connection of the positive terminal and the negative terminal of the depleted or discharged battery with the positive battery terminal connector and the negative battery terminal connector, wherein the internal power supply comprises a rechargeable battery, wherein the rechargeable battery comprises at least one battery cell having a positive tab and a negative tab, wherein the positive battery cable has a conductor connected to the positive tab of the at least one battery cell of the rechargeable battery, and wherein the negative tab of the at least one cell of the rechargeable battery is connected to a negative terminal conductor bar”.
Claims 2-4,6-17,19-35, 66, and 67 depend either directly or indirectly from claim 1 and therefore are allowed for the same reasons.
As in claim 36: A jump starter apparatus comprising among other patentable features, “… a power supply; a positive battery cable including a positive battery connector … a negative battery connector …a power switch connected in circuit with the power supply and the positive 
Claims 37-40,42,45-65, 73, and 74 depend either directly or indirectly from claim 36 and therefore are allowed for the same reasons.
As in claim 68: A jump starting apparatus comprising, among other patentable features, “…a vehicle battery isolation sensor connected in circuit with said positive battery terminal connector and the negative battery terminal connector, the vehicle battery isolation sensor configured to detect a presence of the depleted or discharged battery connected between the positive battery terminal connector and the negative battery terminal connector; a reverse polarity sensor connected in circuit with the positive battery terminal connector and the negative battery terminal connector, the reverse polarity sensor configured to detect a polarity of the depleted or discharged battery connected between the positive battery terminal connector and battery isolation sensor and the reverse polarity sensor, and to provide an output signal to the power switch such that the power switch is turned on to cause the internal power supply 17 of 22to be connected to the depleted or discharged battery in response to signals from the sensors indicating the presence of the depleted or discharged battery connected between the positive battery terminal connector and the negative battery terminal connector and a proper polarity connection of the positive terminal and the negative terminal to the depleted or discharged battery with the positive battery terminal connector and the negative battery terminal connector… wherein the positive battery cable and negative battery cable together form a jumper cable device comprising a plug connected to the cables and configured to plug into an output port on the jump starting apparatus, the output port comprising a receptacle configured to receive the plug, wherein the power supply comprises a lithium ion rechargeable battery, wherein the lithium ion rechargeable battery comprises at least one battery cell having a positive tab and a negative tab, and wherein the positive battery cable includes an electrical conductor connected to the positive tab of the at least one battery cell of the lithium ion rechargeable battery”.
Claims 69-72 depend either directly or indirectly from claim 68 and therefore are allowed for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M'BAYE DIAO whose telephone number is (571)272-6127.  The examiner can normally be reached on M-F; 9:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


M'BAYE DIAO

Art Unit 2859



/M BAYE DIAO/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        September 27, 2021